
	

113 HR 5267 IH: Pet and Women Safety Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5267
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Clark of Massachusetts (for herself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect the pets of victims of domestic violence, sexual assault, stalking, and dating violence.
	
	
		1.Short titleThis Act may be cited as the Pet and Women Safety Act of 2014.
		2.Pet involvement in crimes related to domestic violence and stalking
			(a)Interstate stalkingSection 2261A of title 18, United States Code, is amended—
				(1)in paragraph (1)(A)—
					(A)in clause (ii), by striking or at the end; and
					(B)by inserting after clause (iii) the following:
						
							(iv)the pet of that person; or; and
					(2)in paragraph (2)(A), by striking or (iii) and inserting (iii), or (iv).
				(b)Interstate violation of protection orderSection 2262 of title 18, United States Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by inserting after another person the following: or the pet of that person; and
					(B)in paragraph (2), by inserting after proximity to, another person the following or the pet of that person; and
					(2)in subsection (b)(5), by inserting after in any other case, the following: including any case where the offense is committed against a pet,.
				(c)Restitution To include veterinary servicesSection 2264 of title 18, United States Code, is amended in subsection (b)(3)—
				(1)by redesignating subparagraph (F) as subparagraph (G);
				(2)in subparagraph (E), by striking and at the end; and
				(3)by inserting after subparagraph (E) the following:
					
						(F)veterinary services relating to physical care for the victim’s pet; and.
				(d)Pet definedSection 2266 of title 18, United States Code, is amended by inserting after paragraph (10) the
			 following:
				
					(11)PetThe term pet means a domesticated animal, such as a dog, cat, bird, rodent, fish, turtle, horse, or other
			 animal that is kept for pleasure rather than for commercial purposes.
					.
			3.Emergency and transitional pet shelter and housing assistance grant program
			(a)In generalThe Secretary of Agriculture, acting in consultation with the Director of the Violence Against
			 Women Office of the Department of Justice, the Secretary of Housing and
			 Urban Development, and the Secretary of Health and Human Services, shall
			 award grants under this section to eligible entities to carry out programs
			 to provide the assistance described in subsection (c) with respect to
			 victims of domestic violence, dating violence, sexual assault, or stalking
			 and the pets of such victims.
			(b)Application
				(1)In generalAn eligible entity seeking a grant under this section shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the
			 Secretary may reasonably require, including—
					(A)a description of the activities for which a grant under this section is sought;
					(B)such assurances as the Secretary determines to be necessary to ensure compliance by the entity with
			 the requirements of this section; and
					(C)a certification that the entity, before engaging with any individual domestic violence victim, will
			 disclose to such victim any mandatory duty of the entity to report
			 instances of abuse and neglect (including instances of abuse and neglect
			 of pets).
					(2)Additional requirementsIn addition to the requirements of paragraph (1), each application submitted by an eligible entity
			 under such paragraph shall—
					(A)not include proposals for any activities that may compromise the safety of a domestic violence
			 victim, including—
						(i)background checks of domestic violence victims; or
						(ii)clinical evaluations to determine the eligibility of such a victim for support services;
						(B)not include proposals that would require mandatory services for victims or that a victim obtain a
			 protective order in order to receive proposed services; and
					(C)reflect the eligible entity’s understanding of the dynamics of domestic violence, dating violence,
			 sexual assault, or stalking.
					(3)Rules of constructionNothing in this subsection shall be construed to require—
					(A)domestic violence victims to participate in the criminal justice system in order to receive
			 services; or
					(B)eligible entities receiving a grant under this section to breach client confidentiality.
					(c)Use of fundsGrants awarded under this section may only be used for programs that provide—
				(1)emergency and transitional pet shelter and housing assistance, including assistance with respect to
			 any construction or operating expenses of newly developed or existing
			 emergency and transitional pet shelter and housing (regardless of whether
			 such shelter and housing is co-located at a victim service provider or
			 within the community);
				(2)short-term pet shelter and housing assistance, including assistance with respect to expenses
			 incurred for the temporary shelter, housing, boarding, or fostering of the
			 pets of domestic violence victims and other expenses that are incidental
			 to securing the safety of such a pet during the sheltering, housing, or
			 relocation of such victims;
				(3)support services designed to enable a domestic violence victim who is fleeing a situation of
			 domestic violence, dating violence, sexual assault, or stalking to—
					(A)locate and secure safe housing with their pet or safe accommodation for their pet; or
					(B)provide the victim with pet-related services, such as pet transportation, pet care services, and
			 other assistance; or
					(4)for the training of relevant stakeholders on—
					(A)the link between domestic violence, dating violence, sexual assault, or stalking and the abuse and
			 neglect of pets;
					(B)the needs of domestic violence victims;
					(C)best practices for providing support services to such victims;
					(D)best practices for providing such victims with referrals to victims’ services; and
					(E)the importance of confidentiality.
					(d)Grant conditionsAn eligible entity that receives a grant under this section shall, as a condition on such receipt,
			 agree—
				(1)to be bound by the nondisclosure of confidential information requirements of section 40002(b)(2) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925(b)(2)); and
				(2)that the entity shall not condition the receipt of support, housing, or other benefits provided
			 pursuant to this section on the participation of domestic violence victims
			 in any or all of the support services offered to such victims through a
			 program carried out by the entity using grant funds.
				(e)Duration of assistance provided to victims
				(1)In generalSubject to paragraph (2), assistance provided with respect to a pet of a domestic violence victim
			 using grant funds awarded under this section shall be provided for a
			 period of not more than 24 months.
				(2)ExtensionAn eligible entity that receives a grant under this section may extend the 24-month period referred
			 to in paragraph (1) for a period of not more than 6 months in the case of
			 a domestic violence victim who—
					(A)has made a good faith effort to acquire permanent housing for their pet during such 24-month
			 period; and
					(B)has been unable to acquire such permanent housing within such period.
					(f)Report to the SecretaryNot later than one year after the date on which an eligible entity receives a grant under this
			 section and each year thereafter, such entity shall submit to the
			 Secretary of Agriculture a report. Such report shall contain, with respect
			 to assistance provided by such entity with respect to pets of domestic
			 violence victims using grant funds received under this section,
			 information on—
				(1)the number of pets provided such assistance; and
				(2)the purpose, amount, type of, and duration of such assistance.
				(g)Report to Congress
				(1)Reporting requirementNot later than November 1 of each even-numbered fiscal year, the Secretary of Agriculture shall
			 submit to the Committee on Agriculture of the House of Representatives and
			 the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report that contains a compilation of the information contained in the
			 report submitted under subsection (f).
				(2)Availability of reportThe Secretary of Agriculture shall transmit a copy of the report submitted under paragraph (1) to—
					(A)the Office on Violence Against Women of the Department of Justice;
					(B)the Office of Community Planning and Development at the United States Department of Housing and
			 Urban Development; and
					(C)the Administration for Children and Families at the United States Department of Health and Human
			 Services.
					(h)Authorization of appropriations
				(1)In generalThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal
			 years 2015 through 2019.
				(2)LimitationOf the amount made available under paragraph (1) in any fiscal year, not more than 5 percent may be
			 used for evaluation, monitoring, technical assistance, salaries, and
			 administrative expenses.
				(i)DefinitionsIn this section:
				(1)Domestic violence victim definedThe term domestic violence victim means a victim of domestic violence, dating violence, sexual assault, or stalking.
				(2)Eligible entityThe term eligible entity means—
					(A)a State;
					(B)a general unit of local government;
					(C)an Indian tribe; or
					(D)any other organization that has a documented history of effective work concerning domestic
			 violence, dating violence, sexual assault, or stalking (as determined by
			 the Secretary), including—
						(i)a domestic violence and sexual assault victim service provider;
						(ii)a domestic violence and sexual assault coalition;
						(iii)a community-based and culturally specific organization;
						(iv)any other nonprofit, nongovernmental organization; or
						(v)any organization that works directly with pets and collaborates with any organization referred to
			 in clauses (i) through (iv), including—
							(I)an animal shelter; or
							(II)an animal welfare organization.
							4.Sense of CongressIt is the sense of Congress that States should encourage the inclusion of protections against
			 violent or threatening acts against the pet of the person in domestic
			 violence protection orders.
		
